Citation Nr: 1450841	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.  



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which continued a 10 percent rating for PTSD.  

In a May 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, effective July 29, 2005.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned in July 2010, and a statement of the case (SOC), denying an initial evaluation in excess of 10 percent, was issued on October 19, 2011.  On the same day, the RO issued a Decision Review Officer (DRO) decision continuing the 10 percent rating for PTSD.  The rating decision codesheet states that the rating was done to input a needed future examination.  

The Veteran's attention was to be directed to the SOC issued under separate cover for his appeal rights on the issue of PTSD.  On December 30, 2011, the RO received a VA Form 9 regarding the claim for a rating in excess of 10 percent for PTSD.  The December 2011 VA Form 9 was received more than 60 days after issuance of the October 2011 SOC and more than one year after the June 2010 notice of the May 2010 rating decision that assigned an initial rating of 10 percent for PTSD.  Therefore, as the Veteran was informed by a VA letter dated in January 2012, the VA Form 9 was not timely filed.  See 38 C.F.R. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.302 (2014).  In a March 2012 letter, the RO again advised the Veteran that the December 2011 VA Form 9 was not timely.  

The December 2011 VA Form 9 was signed by the Veteran's attorney on December 16, 2011, and the accompanying cover letter was dated on the same day.  While December 16, 2011 is within the period of 60 days from issuance of the October 2011 SOC, the documents were date stamped as being received at the RO on December 30, 2011.  The envelope in which they were mailed reflects that they were sent certified mail, but does not include a postmark.  The Board has been unable to obtain tracking information for the certified mail number provided.  The "mailbox rule" provides that a response that does not contain a postmark will be presumed to have been mailed five days prior to the date of receipt of the document by VA, exclusive of Saturdays, Sundays, and legal holidays.  38 C.F.R. § 20.305.  Accordingly, the postmark date may be presumed to be December 22, 2011.  This is still more than 60 days after issuance of the October 2011 SOC and more than one year after the June 2010 notice of the May 2010 rating decision.  Accordingly, as determined by the RO in January 2012, the December 2011 VA Form 9 was not timely filed.  The RO did, however, construe the December 2011 VA Form 9 as a claim for an increased rating, and issued the February 2012 rating decision continuing the 10 percent rating for PTSD.  Of note, in correspondence dated in February 2012, the Veteran's attorney indicated that the Veteran filed a VA Form 9 on December 27, 2011.  

In his February 2012 letter, which was received at the RO in March 2012, the Veteran's attorney noted that, on October 19, 2011, the RO issued both a rating decision and an SOC denying a disability rating in excess of 10 percent for PTSD.  The attorney indicated that the Veteran assumed that the October 2011 rating decision was issued in error; however, if it was not, he asked that the February 2012 correspondence be accepted as an NOD with the October 2011 rating decision.  

As indicated above, the October 2011 DRO decision indicates that it was being issued for the purpose of inputting a needed future examination.  While the accompanying notice letter indicated that the Veteran had one year from the date of the letter to appeal the decision, the Veteran was referred to the enclosed SOC for an explanation of his right to appeal.  That SOC, issued the same day, advised the Veteran that he needed to file an appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  

The Court has held that in a claim for an increased rating, it is presumed the claimant is seeking the maximum benefit allowed, so unless the maximum benefit is awarded, the claim remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, "once a claim is in 'appellate status' by virtue of a previously filed NOD, the claimant may not file an additional NOD which could confer jurisdiction . . . as to that claim."  Id. (citing Hamilton v. Brown, 4 Vet. App. 528, 541 (1993), aff'd, 39 F.3d 1574 (1994)).  VA law and regulation state that once a NOD is filed, the RO must review its decision; if its action upon review does not resolve the Veteran's disagreement by granting the full benefit sought, the RO must prepare an SOC.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.26.  If a timely substantive appeal is not received after issuance of a SOC, the RO may close the appeal without notice to an appellant or his representative.  38 C.F.R. § 19.32.  The February 2012 correspondence, received in March 2012, was accepted as an NOD with the February 2012 rating decision.  This communication cannot be accepted as an NOD with the DRO decision issued in October 2011, as that DRO decision was issued in conjunction with the appeal already initiated by the July 2010 NOD.  Hamilton, 4 Vet. App. at 538 (There can be only one valid NOD as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or BVA decision has been rendered in that matter, or the appeal has been withdrawn by the claimant.).  

For the same reason, the December 2011 VA Form 9 cannot be accepted as an NOD with the October 2011 DRO decision.  Accordingly, consistent with the RO's characterization of the issue on appeal (as reflected in the July 2012 VA Form 8, Certification of Appeal) the issue has been characterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence. Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Sheridan VA Medical Center (VAMC), to include the Riverton outpatient clinic (OPC), dated since April 2012.

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, consider whether a new examination or retrospective medical opinion based on all the evidence of record is warranted to evaluate the severity of the Veteran's service-connected PTSD.  

If deemed warranted, arrange for the Veteran to undergo VA psychiatric examination or refer the claims file/e-folder to a VA examiner to provide a medical opinion.  In conjunction with the examination/opinion, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.



The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



